Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                    DETAILED ACTION 
 2. Claims 2-20 are presented for the examination. 
                             Continued Examination Under 37 CFR 1.114  
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/23/2021 has been entered. 

                                      Double Patenting
 3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 
4. Claims 2-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of US 10579492 B2 in view of Cook (US 8891392 B2). 
5. Although the conflicting claims are not identical, they are not patentable distinct from each other because both computer systems comprise substantially the same elements. The difference between claims 2, 9, 14 of the US Patent 10579492 B and this case is generating an update signal to cause one or more of the plurality of latency event counters to be updated based on the selected one or more latency event signals. It would have been obvious to one of the ordinary skill level in the art to include above feature since it was well known at the time of the invention to provide the traffic-handling performance and/or security of the network, network accessible devices, cloud services, and data center services. 
                                   Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 6. Claims 2, 4, 8, 9, 11, 13, 14, and 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Catherwood (US 20110016295 A1) in view of Pream (US 20150074677 A1) and further in view of Cook (US 8891392 B2). 
As to claim 2, Catherwood teaches select one or more latency events from a plurality of signaled latency events based on a prioritization of the plurality of latency events, each signaled latency event ( Contrary to the synchronous execution of a `normal` program an interrupt signal[signal] generally occurs asynchronously. In other words, such an external signal may occur at any time during the execution of a currently processed instruction.  The time from the occurrence of an external interrupt [signal] to the time at which the service routine is actually executed is called latency [signaled latency]. This latency depends on the respective design of a processor and can vary from type to type, para[0003] /FIG. 1, can be provided which assign a respective latency type[plurality of latency event type] to each exception priority level[prioritization] , para[0030], ln 11-15) the concept of multiple fixed and variable latencies[one or more latency event type] can be coupled with exception priority levels[prioritization], para[0030] ln 1-10/ If VAR=1 but the CPU is not the highest priority EDS bus master (MSTRPR !=3'b0), the CPU will offer[select] a variable latency response for all exceptions which may also include additional delay resulting from higher priority EDS bus master requests para[0068], ln 1-10/ If VAR=0 (default reset state) and the CPU is set to be the highest priority EDS bus master (MSTRPR=3'b0), the CPU will offer[select] a deterministic fixed latency response[latency event] for any highest priority exception[priority], para[0059], ln 3-15), select one or more latency event from a plurality of latency event based on a prioritization of the plurality of latency event since the latency event related to highest priority exception is selected if the CPU is not highest priority bus as described above) , each latency event signal indicating a detection of latency in a pipeline ( In CPUs with deep instruction pipelines and/or instruction pre-fetch logic, the worst case preamble necessary to support fixed latency can become very long, para[0004], ln 25-40), and each latency event signal associated with a latency event type ( if set to 1, this bit forces the CPU 110 to operate with a variable exception latency wherein the exception latency depends on which type of instruction was pending when the exception occurred. If this bit is set to 0, the CPU operates with a fixed or constant latency wherein shorter instructions are padded with no operation (NOP) cycles by forcing them into the execution unit or the execution unit 140 is stalled to extend the execution time of every pending instruction to a maximum pendency, in other words to the longest execution time of any instruction that the processor can execute, para [0025], ln 43-53), indication identifying one or more latency events affecting the operation (  if set to 1, this bit forces the CPU 110 to operate with a variable exception latency wherein the exception latency depends on which type of instruction was pending when the exception occurred. If this bit is set to 0, the CPU operates with a fixed or constant latency wherein shorter instructions are padded with no-operation (NOP) cycles by forcing [effect] them into the execution unit or the execution unit 140 is stalled to extend the execution time of every pending instruction to a maximum pendency, para [0025], ln 17-25) 
Catherwood does not teach each latency event signal indicating a detection of latency in a pipeline stage and associate an indication with an operation, the indication based on the plurality of latency event counters, and the indication identifying one or more latency events affecting the operation. However, Pream teaches each latency event signal indicating a detection of latency in a pipeline stage and associate an indication with an operation, the indication based on the [indication] may be based on a number of parameters[latency event counters] such as decode time, bit error rate, code rate, and flash health, etc. and provides an indication of how much time it will take to decode the sub-job, para[0027], ln 1-10/ The root job also passes a quality hint [indication]and priority[indication] associated with the data to the pipeline controller. The pipeline controller is configured to use the quality hint [indication] to determine an estimated data transfer time for each sub-job. For example, the pipeline controller may use a programmable look up table to determine the estimated data transfer time for each sub job based on the quality hint [indication]. The pipeline controller is configured to determine a pipeline stage transfer time for each pipeline stage and to determine a total estimated latency for the sub job based on the estimated data transfer time and a sum of the pipeline stage transfer times, para[0065], ln 6-20) Decoder statistics such as iteration count and/or bit error count [latency event counters] for a job can be fed back into the root job's quality hint[indication] to adjust the quality hint closer to the reality of the data quality , para[0033], ln 1-10/ The latency analyzer is configured to determine a total estimated latency from an estimated data transfer time for the data and a current data transfer time of the pipeline or pipeline stages, para[0020], ln 1-15/ The latency analyzer 305 uses the quality hint[indication] to obtain an estimated decode operation time… The information from the latency status unit is passed to the latency calculator 315 which uses the sum of the pipeline stage transfer times and the estimated decode operation time from the look up table 314 to determine the total estimated latency [latency event] for the sub-job [operation] to complete [affecting] the decode and transfer processes, para [0029]/The root job command also includes a priority value for the root job. The priority value is used by the latency analyzer 305 to determine [indication] is used to obtain the estimated decode operation time which is used to determine the latency event for the sub-job to complete[effecting] the decode and transfer processes ).It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of Catherwood with Pream to incorporate the feature of each latency event signal indicating a detection of latency in a pipeline stage and associate an indication with an operation, the indication based on the plurality of latency event counters, and the indication identifying one or more latency events affecting the operation because this assess at least one parameter affecting data transfer through the pipeline.                  
 Catherwood and Pream do not teach plurality of latency event counters, each latency event counter associated with a latency event type; generate an update signal to cause one or more of the plurality of latency event counters to be updated based on the selected one or more latency event signals. However, Cook teaches plurality of latency event counters, each latency event counter associated with a latency event type; generate an update signal to cause one or more of the plurality of latency event counters to be updated based on the selected one or more latency event signals( a first counter[counter] associated with a first range[latency event type] of latency values within the statistical distribution, the first range spanning an average latency value and bounded at one end by a first upper boundary value greater than the average latency value; and a second counter[counter] associated with a second range[latency event type] of counter] may represent latencies up to one standard deviation from the average [latency event type], as measured in the previous measurement window. A second pair of counters[Counter] may represent between one and two standard deviations from the average[latency event type], col 80, ln 50-67/ increment the first counter if the latency value for the received message is within the first range[latency event type], increment the second counter if the latency value for the received message is within the second range[latency event type] , col 2, n 62-67/ and incrementing either the first counter or the second counter based on the comparison of the determined latency value with a threshold latency value, col 2, ln 30-37). 
It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of Catherwood and Pream with Cook to incorporate the feature of plurality of latency event counters, each latency event counter associated with a latency event type; generate an update signal to cause one or more of the plurality of latency event counters to be updated based on the selected one or more latency event signals because this provides the traffic-handling performance and/or security of the network network accessible devices, cloud services, and data center services. 
As to claim 4, Catherwood teaches receiving each of the plurality of latency event signals; and generating the prioritization of the plurality of latency event signals based on a temporal evaluation of when each of the plurality of latency event signals were received by the evaluation circuit( para[0003], ln 10-29) .
 As to claim 8, Pream teaches the operation is a micro-operation (para [0027]) for the same reason as to claim 2 above. 
As to claims 9, 11, 13, 14, 16, 20, they are rejected for the same reasons as to claims 2, 4, 8 above. 7. 
As to claim 20,  Catherwood teaches  a latency event is a failure of task of task circuitry ( According to one embodiment, the highest priority interrupt could be assigned to a variable latency for fast response to, for example, an error condition, para[0030], ln 10-26), In additional, Pream teaches a failure of task circuitry to perform an operation( The latency analyzer is configured to determine a total estimated latency from an estimated data transfer time for the data and a current data transfer time of the pipeline or pipeline stages. The estimated data transfer time of the data may be based on data quality factors (such as decode time, bit error rate, code rate, and storage device health, etc.) and also the pending workload at each pipeline stage, for example, para[0020], ln 1-10/ various aspects of the described techniques may be implemented within one or more controllers, one or more processors, including one or more microprocessors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs), or any other equivalent integrated or discrete logic circuitry, as well as any combinations of such components. The term "controller," "processor," or "processing circuitry" may generally refer to any of the foregoing logic circuitry, alone or in combination with other logic circuitry, or any other equivalent circuitry. A control unit comprising hardware may also perform one or more of the techniques of this disclosure, para [0071], ln 9-28). 

s 3, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Catherwood (US 20110016295 A1) in view of Pream (US 20150074677 A1) in view of Cook (US 8891392 B2) and further in view of Breternitz (US 20140258688 A1). 
As to claim 3, Catherwood, Pream and Cook do not teach a pipeline comprising a plurality of pipeline stages including the pipeline stage, and wherein the selecting is performed in response to an indication that one or more of the plurality of pipeline stages is missing information to perform a task. However, Breternitz teaches pipeline comprising a plurality of pipeline stages including the pipeline stage, and wherein the selecting is performed in response to an indication that one or more of the plurality of pipeline stages is missing information to perform a task( Once the selected instruction is passed to the memory access stage 126, the instruction profiling module 112 accesses the memory access stage 126 while the selected instruction is in the memory access stage 126 of the pipeline 110 to obtain memory access stag execution information for the selected instruction when the operation is a memory operation (e.g., load, store, move, etc.), such as, for example, one or more of the following: a memory address being accessed, whether the operation generated a hit or miss in the caching arrangement 105, the respective levels of the caching arrangement 105 that the hit or miss occurred in, the latency (or number of cycles) required to obtain requested data from the addressed location in memory 104 in the case of a miss, the virtual and/or physical address of the requested memory location, whether the memory address is aligned, the memory access size, and the like, para[0018], ln 31 to 45).
 It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of Catherwood, Pream and Cook with Breternitz to incorporate the feature of pipeline comprising a plurality of pipeline 
As to claims 10, 15, they are rejected for the same reason as to claim 3 above.
8. Claims 6, 7, 12, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Catherwood (US 20110016295 A1) in view of Pream (US 20150074677 A1) in view of Cook (US 8891392 B2) and further in view Ghaffari (US 6829663 B1).
 As to claim 6, Catherwood teaches bit (latency selection bit which is programmable, para [0027], ln 10-20). 
Catherwood, Pream and Cook do not teach the indication comprises plurality of bits. However, Ghaffari teaches the indication comprises a plurality of bits (At step 528, a determination is made as to whether the transport-host buffer 144 is at a high water mark (step 528). In general, the high water mark corresponds to the receive latency size. If the buffer 144 is at the high water mark, the device 116 is signaled to stop transmitting (step 532), col 7, and ln 27-40). 
It would have been obvious to one of the ordinary skill in the art before the effective filling of the claimed invention was made to modify the teaching of Catherwood, Pream and Cook with Ghaffari to incorporate the feature of the indication comprises a plurality of bits because this reduces the amount of memory that must be provided by the adapter, and eliminates delays caused by the provision of additional data buffers. 
As to claim 7, Ghaffari teaches the selected one or more latency events comprises a plurality of selected latency events, and wherein each of the plurality of bits represents one of the plurality of selected latency events(col 7, ln 27-40) for the same reason as to claim 1 above. 
As to claim 12, 17, 18, 19, they are rejected for the same reasons as to claims 6, 7 above.                                                    
                                 Response to the argument: 
9. Applicant amendment filed on has been considered but they are not persuasive: Applicant argued in substance that: 
(1) “none of the above describe circuitry that is to "select one or more latency events from a plurality of signaled latency events based on a prioritization of the plurality of latency events, each signaled latency event indicating a detection of latency in a pipeline stage, and each signaled latency event associated with a latency event type”  
(2)  “The combination does not appear to at least describe "a plurality of latency event counters, each latency event counter associated with a latency event type.”
 (3) “  The combination does not appear to at least describe "an evaluation circuit to:... generate an update to cause one or more of the plurality of latency event counters to be updated based on the selected one or more latency event signals" as the combination does not describe the counters.”. 
( 4) “ The combination does not appear to at least describe "an evaluation circuit to:... associate an indication with an operation, the indication based on the plurality of latency event counters, and the indication identifying one or more latency events affecting the operation" as the combination does not describe the counters. Pream is cited for this clause. It appears that the "quality hint" is the indication, but that indication is not based on the three counters the Office 
".
 10. Examiner respectfully disagreed with Applicant's remarks:
 As to the point (1), Catherwood teaches Contrary to the synchronous execution of a `normal` program an interrupt signal [signal] generally occurs asynchronously. In other words, such an external signal may occur at any time during the execution of a currently processed instruction.  The time from the occurrence of an external interrupt [signal] to the time at which the service routine is actually executed is called latency [signaled latency]. This latency depends on the respective design of a processor and can vary from type to type, para[0003] /FIG. 1, can be provided which assign a respective latency type[plurality of latency event type] to each exception priority level[prioritization] , para[0030], ln 11-15/ the concept of multiple fixed and variable latencies[one or more latency event types] can be coupled with exception priority levels[prioritization], para[0030] ln 1-10/ If VAR=1 but the CPU is not the highest priority EDS bus master (MSTRPR !=3'b0), the CPU will offer[select] a variable latency response for all exceptions which may also include additional delay resulting from higher priority EDS bus master requests para[0068], ln 1-10/ If VAR=0 (default reset state) and the CPU is set to be the highest priority EDS bus master (MSTRPR=3'b0), the CPU will offer[select] a deterministic fixed latency response[latency event] for any highest priority exception[priority], para[0059], ln 3-15), select one or more latency event from a plurality of latency event based on a prioritization of the plurality of latency event since the latency event related to highest priority exception is selected if the CPU is not highest priority bus as described above. 
As to the point( 2), Cook teaches a first counter[counter] associated with a first range[latency event type] of latency values within the statistical distribution, the first range spanning an average latency value and bounded at one end by a first upper boundary value greater than the average latency value; and a second counter[counter] associated with a second range[latency event type] of latency values within the statistical distribution, the second range bounded by the first upper boundary value and a second upper boundary value greater than the first upper boundary value, col 2, ln 45-65/ In certain embodiments, a set of counters may be kept. A first pair of counters [counter] may represent latencies up to one standard deviation from the average [latency event type], as measured in the previous measurement window. A second pair of counters[Counter] may represent between one and two standard deviations from the average[latency event type], col 80, ln 50-67/ increment the first counter if the latency value for the received message is within the first range[latency event type], increment the second counter if the latency value for the received message is within the second range[latency event type] , col 2, n 62-67/ and incrementing either the first counter or the second counter based on the comparison of the determined latency value with a threshold latency value, col 2, ln 30-37). 
As to the point (3), Cook teaches In certain embodiments, a set of counters may be kept. A first pair of counters [counter] may represent latencies up to one standard deviation from the average [latency event type], as measured in the previous measurement window. A second pair of counters[Counter] may represent between one and two standard deviations from the average[latency event type], col 80, ln 50-67/ increment the first counter if the latency value for the received message is within the first range[latency event type], increment the second counter if the latency value for the received message is within the second range[latency event type] , col 
As to the point (4), Pream teaches The quality hint [indication] may be based on a number of parameters [latency event counters] such as decode time, bit error rate, code rate, and flash health, etc. and provides an indication of how much time it will take to decode the sub job, para [0027], ln 1-10/ The root job also passes a quality hint [indication] and priority [indication] associated with the data to the pipeline controller. The pipeline controller is configured to use the quality hint [indication] to determine an estimated data transfer time for each sub-job. For example, the pipeline controller may use a programmable look up table to determine the estimated data transfer time for each sub job based on the quality hint [indication]. The pipeline controller is configured to determine a pipeline stage transfer time for each pipeline stage and to determine a total estimated latency for the sub job based on the estimated data transfer time and a sum of the pipeline stage transfer times, para[0065], ln 6-20) Decoder statistics such as iteration count and/or bit error count [latency event counters] for a job can be fed back into the root job's quality hint[indication] to adjust the quality hint closer to the reality of the data quality , para[0033], ln 1-10/ The latency analyzer is configured to determine a total estimated latency from an estimated data transfer time for the data and a current data transfer time of the pipeline or pipeline stages, para[0020], ln 1-15/ The latency analyzer 305 uses the quality hint[indication] to obtain an estimated decode operation time… The information from the latency status unit is passed to the latency calculator 315 which uses the sum of the pipeline stage transfer times and the estimated decode operation time from the look up table 314 to determine the total estimated latency [latency event] for the sub-job [operation] to complete [affecting] the decode and transfer processes, para [0029]/The root job command also includes a [indication] is used to obtain the estimated decode operation time which is used to determine the latency event for the sub-job to complete [effecting] the decode and transfer processes.
In additional,  Catherwood  teaches indication identifying one or more latency events affecting the operation (  if set to 1, this bit forces the CPU 110 to operate with a variable exception latency wherein the exception latency depends on which type of instruction was pending when the exception occurred. If this bit is set to 0, the CPU operates with a fixed or constant latency wherein shorter instructions are padded with no-operation (NOP) cycles by forcing [effect] them into the execution unit or the execution unit 140 is stalled to extend the execution time of every pending instruction to a maximum pendency, para [0025], ln 17-25).

                                         Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767. The examiner can normally be reached on 10-8PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Chow, Dennis can be reached on (571) 
 /LECHI TRUONG/             Primary Examiner, Art Unit 2194